DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17, 2020 has been entered. Claims 1-20 are pending in the application. Claims 10-12 are withdrawn as directed to a nonelected species. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 17, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (US 2005/0261634).
Regarding claim 1, Karlsson discloses an auto-injector device (10, Fig 1A) comprising: a cap removal mechanism (34 and 58, Fig 4A) comprising a retractable component (34, Fig 4A) which is slidably mounted within a housing (12, Fig 1A) of the auto-injector device (Para 0024, lines 19-21), and a 
Regarding claim 2, Karlsson discloses the cap-removal actuator (58, Fig 4A) comprises a cap-removal spring (Para 0031, lines 1-5).
Regarding claim 3, Karlsson discloses the dispense mechanism (48, 50, 52, 78, Figs 1A-1B) comprises locking means (48, Fig 1A) configured to prevent activation of the dispense mechanism when locked; and wherein the retractable component is configured to unlock the locking means when the retractable component (34, Fig 4A) is pushed within the housing (12, Fig 1A) of the auto-injector device (Para 0034, lines 12-32).
Regarding claim 4, Karlsson discloses the retractable component (34, Fig 4A) is in the form of a retractable sleeve (Para 0024, lines 19-21; See Fig 2A)
Regarding claim 5, Karlsson discloses the dispense button (88 and 90, Fig 3C) comprises a first part (88, Fig 3C) and a second part (90, Fig 3C), and wherein the first part is configured to couple with the second part when the dispense button has been pressed the first time (the first part and second part are always coupled, therefore, they are coupled when the first part is pressed a first time), and to retract 
Regarding claim 7, Karlsson discloses the second part (90, Fig 3C) of the dispense button (88 and 90, Fig 3C) when retracted by the first part (88, Fig 3C) is arranged to engage with the engaging element (50, Fig 1B) of the dispense mechanism (48, 50, 52, 78, Figs 1A-1B) (Para 0032, lines 1-8; See Fig 6B) and is configured to activate the dispense mechanism when the dispense button is pressed the second time (Para 0034).
Regarding claim 13, Karlsson discloses a medicament which is retained in the medicament reservoir (30, Fig 1A) (Para 0024, lines 16-17) and is arranged to be expelled from the medicament reservoir by the dispense mechanism (48, 50, 52, 78, Figs 1A-1B) (Para 0034, lines 20-30).
Regarding claim 14, Karlsson discloses a method of operating an auto-injector device (10, Fig 1A), comprising: activating the cap removal mechanism (34 and 58, Fig 4A) of the auto-injector of claim 1 (see rejection of claim 1 above) in response to a received input (“turning mode selector”; Para 0031, lines 1-12); and activating the dispense mechanism (48, 50, 52, 78, Figs 1A-1B) of the auto-injector device in response to the input, if the input is received a second time (Para 0034, lines 1-3).
Regarding claim 16, Karlsson discloses the engaging element (50, Fig 1B) is a sprung element (Para 0031, lines 1-5) configured to protrude from an outer surface of the dispense mechanism (As seen in Figs 1A and 1B, the engaging element 50 is on the outer surface of element 48 of the dispensing mechanism and thus the engaging element can be considered to be protruding from it).
Regarding claim 18, Karlsson discloses a needle (28, Fig 3A) for expelling the medicament (Para 0024).
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (US 2005/0261634). *alternate ground of rejection of claim 1 necessitated by the new claim 15
78, Fig 1B) configured to expel a medicament from the auto-injector device (Para 0034, lines 20-30); and a dispense button (88 and 90, Fig 3C) configured to activate the cap removal mechanism when pressed a first time (Para 0031, lines 1-12), to engage with the dispense mechanism when released (Para 0029; the dispense button 88 engages 50 through recesses 92 to move it forward as described in Para 0031, lines 1-5), and to activate the dispense mechanism when pressed a second time (Para 0034) wherein the dispense mechanism comprises an engaging element (50, Fig 1B) configured to engage with the dispense button when the dispense button has been pressed for the first time and released (Para 0031, lines 1-5).
Regarding claim 15, Karlsson discloses the driving element (78, Fig 1B) is a mechanical energy source (Para 0028; Para 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2005/0261634) in view of Cronenberg (US 2011/0172640).
Regarding claim 6, Karlsson discloses all of the limitations of the invention as discussed above. Karlsson discloses that the first part of the dispense button is made of a clear material, however, is silent regarding the second part of the dispense button is a different colour to the first part of the dispense button. Cronenberg teaches an auto-injector device (10, Fig 1) comprising a dispense button (48 and 78, Fig 13) having a first part (48, Fig 13) and a second part (78, Fig 13) wherein the second part of the dispense button is a different colour to the first part of the dispense button (Para 0077). Modifying the second part disclosed by Karlsson to be a different colour to the first part as taught by Cronenberg would result in the second part being readily visible to easily determine the state of the auto-injector device (Para 0076 and 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part disclosed by Karlsson to be a different colour to the first part as taught by Cronenberg in order to have the second part be readily visible to easily determine the state of the auto-injector device (Para 0076 and 0077).
Allowable Subject Matter
Claims 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As stated in the non-final office action mailed 08/17/2020: the subject matter of claims 8-9 could either not be found or was not suggested in the prior art of record. The closest art to the claimed invention is Karlsson (US 2005/0261634). Karlsson discloses the second part (90, Fig 3C) of the dispense button (88 and 90, Fig 3C) when retracted by the first part (88, Fig 3C) is arranged to engage with the engaging element (50, Fig 1B) of the dispense mechanism (48, 50, 52, 78, Figs 1A-1B) (Para 0032, lines 1-8; See Fig 6B) and is configured to activate the dispense mechanism when the dispense button is pressed a second time (Para 0034), however, Karlsson does not disclose the engaging element is restrained in a disengaged position by the second part of the dispense button, and is configured to move into an engaging position when the dispense button is released as required by claim 8. Additionally, the dispense button does not comprise a spring element which is retained in a disengaged position by the cap removal mechanism and, when the cap removal mechanism is activated, is configured to move into an engaging position; wherein the spring element is arranged to engage with the dispense mechanism in the engaging position as required by claim 9. These limitations could not be found or were not suggested elsewhere in the prior art of record. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the missing features without a teaching to do so. 
The subject matter of claim 17 could either not be found or was not suggested in the prior art of record. The closest art to the claimed invention is Karlsson (US 2005/0261634). While Karlsson discloses an auto-injector device (10, Fig 1A) comprising: a cap removal mechanism (34 and 58, Fig 4A) comprising a retractable component (34, Fig 4A) which is slidably mounted within a housing (12, Fig 1A) of the auto-injector device (Para 0024, lines 19-21), and a cap-removal actuator (58, Fig 4A) configured to push the retractable component out of the housing to remove a cap (94, Fig 3A) from the auto-injector device (Para 0031, lines 1-12); a dispense mechanism (48, 50, 52, 78, Figs 1A-1B) comprising a driving element 
For the same reasons as discussed with regard to dependent claims 8 and 9, independent claims 19 and 20 are allowable. 
Response to Arguments
Applicant's arguments regarding Karlsson not disclosing that the dispense button activates the dispense mechanism have been fully considered but they are not persuasive. Applicant is not specific in claim 1 as to what “activate” encompasses, so it can be interpreted as to makes something active or operative as defined by Oxford dictionary. Thus Karlsson does disclose that the dispense button activates the dispense mechanism since the dispense button (88 and 90, Fig 3C) is put into the injection mode, the device is now in an operative state as opposed to a locked state as describes in Para 0034 
Applicant's arguments regarding Karlsson not disclosing an auto-injector have been fully considered but they are not persuasive. Guillermo (US 8460245) defines an auto-injector as a delivery devices for the delivery of medicament comprising a mechanism that delivers the contents of a preloaded, prefilled container automatically, i.e., without requiring a person to manually force the contents within a container through a delivery member e.g. a needle, a nozzle, into the patient. Karlsson’s device meets this definition of an auto-injector because the medicament is expelled by the drive rod 52 by the force of the actuating spring 78 once the retractable component is pushed back (Para 0034), therefore, the user does not manually force the medicament out of the container.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783                      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783